650 F.2d 83
NON COMMISSIONED OFFICERS ASSOCIATION OF the UNITED STATESOF AMERICA, et al., Plaintiffs,v.ARMY TIMES PUBLISHING COMPANY, Defendant-Appellee,v.Joseph M. BELTH, Intervenor-Appellant.
No. 80-1907.
United States Court of Appeals,Fifth Circuit.

Unit A
July 7, 1981.
John C. Sims, Washington, D.C., for intervenor-appellant.
Michael S. Horne, Washington, D.C., for defendant-appellee.
Before BROWN and GARZA, Circuit Judges, and SCHWARTZ,* District Judge.
PER CURIAM:


1
The opinion, Non Commissioned Officers Association v. Army Times Publishing Co., 637 F.2d 372 (5th Cir. 1981), on the summary calendar having been withdrawn on the request of a member of the panel, the case has been orally argued.  Upon that argument the Court determines that the District Court was not in error in declining intervention.  We therefore reinstate the opinion with this modification of the opening paragraph:


2
"Appellant, Joseph M. Belth, appeals the denial of a motion to intervene filed pursuant to F.R.Civ.P. 24.  Belth is an insurance professor and current editor of The Insurance Forum.  The Army Times (published by Army Times Publishing Co.) is a publication that had at one time carried several articles criticizing the type of insurance policies offered to members of the Non Commissioned Officers Association."


3
We also point out that Airlines, Inc. v. McDonald, 432 U.S. 385, 97 S.Ct. 2464, 53 L.Ed.2d 423 (1977); Martindale v. ITT, 594 F.2d 291 (2d Cir. 1979); Olympic Refining Co. v. Carter, 332 F.2d 260 (9th Cir. 1963), do not compel a different result.


4
AFFIRMED.



*
 District Judge of the Eastern District of Louisiana, sitting by designation